 1                                   U.S. MAGISTRATE JUDGE MARY ALICE THEILER

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
     NIKKI N. BOWEN,                  )
 9
                                      ) CIVIL NO. 3:17-cv-5970-MAT
10                 Plaintiff,         )
                                      ) ORDER FOR EAJA FEES AND
11   vs.                              ) EXPENSES
                                      )
12   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
13                 Defendant.         )
                                      )
14

15         THIS MATTER having come on regularly before the undersigned upon Plaintiff’s

16   Motion to Award EAJA Fees and Expenses, and the Court agreeing that EAJA fees and

17   expenses should be awarded, good cause having been shown, now, therefore, it is hereby

18         ORDERED that Plaintiff is hereby awarded EAJA fees of $5,339.63 and expenses

19   in the sum of $7.28. Subject to any offset allowed under the Treasury Offset Program, as

20   discussed in Astrue v. Ratliff, 130 S. Ct. 2521, 560 U.S. __ (2010), payment of this award

21   shall be sent to Plaintiff’s attorney Eitan Kassel Yanich at his address: Eitan Kassel

22   Yanich, PLLC, 203 Fourth Avenue E., Suite 321, Olympia, WA. 98501.

23
                                                            Law Office of Eitan Kassel Yanich, PLLC
                                                            203 Fourth Avenue E., Suite 321
     ORDER FOR EAJA FEES AND EXPENSES -                     Olympia, WA. 98501
     [3:17-cv-5970-MAT] - 1                                 (360) 705-1226
 1          After the Court issues the order for EAJA fees and expenses, the Commissioner

 2   will consider the matter of Plaintiff’s assignment of EAJA fees and expenses to Plaintiff's

 3   attorney. Pursuant to Astrue v. Ratliff, the ability to honor the assignment will depend on

 4   whether the EAJA fees and expenses are subject to any offset allowed under the Treasury

 5   Offset Program. The Commissioner agrees to contact the Department of Treasury after

 6   the order for EAJA fees and expenses is entered to determine whether the EAJA fees and

 7   expenses are subject to any offset. If the EAJA fees and expenses are not subject to any

 8   offset, the EAJA attorney’s fees and expenses will be paid directly to plaintiff’s attorney

 9   Eitan Kassel Yanich, either by direct deposit or by check payable to him and mailed to

10   his address.

11          DATED this 11th day of March, 2019.

12

13                                                   A
                                                     Mary Alice Theiler
14                                                   United States Magistrate Judge

15
     Presented by:
16

17   S/EITAN KASSEL YANICH____________
     EITAN KASSEL YANICH, WSBA #13690
18   Attorney for Plaintiff
19

20

21

22

23
                                                             Law Office of Eitan Kassel Yanich, PLLC
                                                             203 Fourth Avenue E., Suite 321
     ORDER FOR EAJA FEES AND EXPENSES -                      Olympia, WA. 98501
     [3:17-cv-5970-MAT] - 2                                  (360) 705-1226
